RENDERED: MARCH 19, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0362-MR


CORA ANN REDMOND AND JERRY WAYNE
REDMOND                                                           APPELLANTS



                 APPEAL FROM BELL CIRCUIT COURT
v.             HONORABLE ROBERT V. COSTANZO, JUDGE
                      ACTION NO. 16-CI-00381



ASHLEY WITT FLANARY                                                  APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, MCNEILL, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Cora Ann Redmon and Jerry Wayne Redmon

(“Appellants”) appeal from four orders of the Bell Circuit Court denying their
motion to modify custody and granting in part a motion to modify visitation.1

They argue that the circuit court erred in failing to make Appellants the primary

residential custodians of child “N.R.”2 In the alternative, they request that the

matter be remanded for findings as to whether the relocation of Ashley Witt

Flanary (“Appellee”), her alleged negligence, and other factors warrant a

modification of primary residential custody. For the reasons stated below, we find

no error and affirm the orders on appeal.

                         FACTS AND PROCEDURAL HISTORY

                 In the interest of judicial economy, we adopt the factual and

procedural recitation rendered by a panel of this Court in the previous and related

appeal of Redmond v. Flanary, No. 2019-CA-000070-ME, 2020 WL 1074786 (Ky.

App. Mar. 6, 2020). The panel stated:

                     L.R. and N.R. were born to Kendra and Brian
                 Redmond during their marriage. L.R. was born in 2002;
                 N.R. was born in 2014. Kendra and Brian also had a
                 third child, K.R., a girl, who was born in 2012.
                 Tragically, on November 7, 2016, Kendra, Brian, and
                 K.R. were killed in an automobile accident.

                     A week after the accident, Cora and Jerry Redmond,
                 the children’s paternal grandparents (“Grandparents”)
                 filed a petition seeking custody of L.R. and N.R. in Bell

1
 Order Overruling Motion to Alter, Amend or Vacate entered February 13, 2020; final Order
entered January 29, 2020; and interlocutory Orders entered October 10, 2019, and February 4,
2019.
2
    We will use the initials of the minor children.

                                                      -2-
Circuit Court. Therein, Grandparents alleged that they
“had care, custody and control of [N.R. and L.R.] for
approximately two (2) years and [met] the requirements
for being considered de facto custodians.” They further
alleged that the children were placed with them by the
Department for Community Based Services (“DCBS”).
Grandparents sought an order granting them immediate
temporary emergency custody of both children, and
thereafter an award of permanent custody of the children.

    On November 18, 2016, before the trial court had the
opportunity to rule on Grandparents’ petition, the
children’s maternal aunt, Ashley Witt Flanary (“Aunt”),
filed an objection to Grandparents’ petition along with
her own petition seeking custody of the boys. Aunt
disputed Grandparents’ allegations regarding de
facto custodianship. Aunt noted that Kendra and Brian
divorced the year before their deaths, and that the
dissolution decree entered of record on October 14, 2015,
awarded sole custody of the children to Kendra. Aunt
alleged that it would be in the best interests of both L.R.
and N.R. for her to be awarded permanent sole custody;
she requested the trial court to order the Cabinet for
Health and Family Services (“Cabinet”) to commence an
investigation and make a recommendation regarding
temporary emergency custody of the Children.

    On December 9, 2016, after interviewing L.R., the
trial court awarded temporary joint custody of L.R. and
N.R. to both Grandparents and Aunt. Grandparents were
designated as the temporary primary residential
custodians of the older child, L.R., and Aunt was
designated as the temporary primary residential custodian
of the younger child, N.R. Aunt was given timesharing
with L.R., and Grandparents were given timesharing with
N.R.

   After several delays, the trial court held an evidentiary
hearing on March 29, 2017. Several witnesses testified at
the hearing. The evidence established that Grandmother

                            -3-
took the children to the doctor and to church, and that
Kendra had authorized Grandmother to seek medical care
for them. Grandmother testified that Kendra thought of
her as her preferred babysitter while she worked, and
frequently left the children in her care. L.R. told the trial
court that he had lived with Grandparents for much of his
life, and that he did not want to live anywhere else. L.R.
further explained that he did not like visiting Aunt; it
made him nervous and sick. Aunt testified about her
ability to care for the children, including the fact that she
had a child of her own that was about the same age as
N.R.

   On May 2, 2017, the trial court entered its first
findings of fact, conclusions of law, and order of custody
and visitation. The court found that although
Grandparents provided caregiving and financial support,
they had not established themselves as primary
caregivers and thus did not qualify as de facto custodians.
By the same token, the trial court found that although
Kendra and N.R. lived with Aunt for a period of time
following the dissolution, Kendra did not abdicate her
parental role. At most, Aunt parented alongside Kendra,
which is not sufficient to establish de facto custodianship.

    Ultimately, the trial court concluded that the best
interest of the children would be for the temporary
custody and timesharing arrangement that was already in
place to be made permanent. Grandparents and Aunt
were granted joint legal custody of the Children.
Grandparents were designated as L.R.’s primary
residential custodian and Aunt was designated as N.R.’s
primary residential custodian. The parties were to adhere
to a timesharing schedule designed to allow the brothers
to spend time with each other.

   Grandparents filed a motion to modify on May 4,
2017. Therein, they argued that L.R. should not be
forced into spending time with Aunt via a timesharing
schedule. Grandparents attached medical records to their

                             -4-
motion indicating that a physician had diagnosed L.R.
with anxiety caused by his parents’ deaths and the
ensuing events regarding his custody. On May 23, 2017,
the trial court entered an order temporarily suspending
L.R.’s timesharing with Aunt with the matter to be
revisited during a hearing on July 13, 2017.

   Prior to the hearing, Aunt filed an emergency motion
seeking to suspend Grandparents’ timesharing with N.R.
Aunt alleged that N.R. exhibited behavioral outbursts that
lasted at least a couple of days after spending time with
Grandparents; that Grandparents took N.R. to the lake
knowing he had been diagnosed with a double ear
infection and strep throat; and that Grandparents allowed
N.R. to associate with unsavory individuals and witness
inappropriate behaviors during their frequent lake trips.

    On August 2, 2017, “seeking to put an end [to the
conflict] and to try to bring closure to the parties,” the
trial court ordered both children to participate in
psychiatric evaluations after which the provider was to
make a recommendation to the court regarding custody
and timesharing of both children. The trial court then
suspended all timesharing until further order.
Unfortunately, the trial court’s order did not resolve the
parties’ conflict, even temporarily.

   On January 24, 2018, Grandparents filed a motion
seeking sole custody of L.R. and N.R. and for visitation
between the brothers to commence immediately. In
support of their motion, Grandparents filed an affidavit
from L.R.’s treating psychologist, Dr. Sandra Nantz.
L.R.’s psychologist recommended against L.R. visiting
with Aunt at this time; however, she did believe it was
imperative for L.R. to see his younger brother, N.R. To
this end, Dr. Nantz averred:

      [L.R.] lost his mother, father and younger
      sister in a tragic vehicular/tractor-trailer
      accident. Then to be split from his younger

                            -5-
      brother by the placement in a separate home
      and then denied contact with [N.R.] is
      compounding the bereavement,
      unconscionable and not based upon any
      generally accepted principles of child
      rearing, child psychology, coping with death
      of a parent or parents or death of a sibling.
      This estrangement is worse than another
      death to [L.R.] He is unable to heal or
      obtain closure. My recommendation is
      immediate reunification of the boys for
      visitation on a consistent basis at neutral
      locations. At this point in time, I do not
      recommend [L.R.] having visitation at the
      residence of [Aunt]. In addition, I
      recommend the adoption of certain rules of
      decorum during visitation, i.e., no discussion
      of the case, no discussion of other parties or
      their families, no disparaging remarks etc.

   In response to the timesharing/visitation portion of
Grandparents’ motion, the trial court entered an “agreed
temporary order” restarting timesharing. The order set
forth a schedule for the parties to exercise timesharing
with the child not in their residential custodianship and
required all timesharing to be supervised. The order did
not modify custody, meaning Grandparents and Aunt
continued to share joint legal custody of the boys with
Grandparents acting as the primary residential custodian
of L.R. and Aunt acting as the primary residential
custodian of N.R. Subsequently, in an effort to resolve
the outstanding motions regarding custody, the trial court
ordered Dr. David Feinberg to conduct a custodial
evaluation of all involved parties (Grandparents, Aunt,
L.R., and N.R.) and to report his findings and
recommendations to the Court.

   Before Dr. Feinberg could complete the evaluations
and recommendation, the parties became embroiled in
another dispute. On August 10, 2018, Grandparents filed

                           -6-
a motion seeking custody of both boys and to hold Aunt
in contempt for missing two timesharing visits. On
September 14, 2018, Aunt responded by filing her own
motion styled “notice of withholding and motion to
suspend visitation.” In support of her motion, Aunt cited
N.R.’s behavioral issues after visits with Grandparents
and pointed out that after N.R. returned from his most
recent visit she noticed contusions and N.R. complained
of body aches and other physical ailments resulting in an
ongoing investigation by the Cabinet.

    On October 19, 2018, the trial court took up the
motions as related to N.R.’s temporary timesharing. The
trial court denied Aunt’s motion to suspend timesharing
with Grandparents and ordered the missed visits to be
made up with additional time. All other motions were
placed in abeyance pending conclusion of the Cabinet’s
investigation. On November 6, 2018, Grandparents filed
a report from the Cabinet indicating that it could not
substantiate any abuse of N.R. by Grandparents.

   Dr. Feinberg’s report was completed at the end of
October 2018 and delivered to the Court. Dr. Feinberg
evaluated L.R., N.R., Grandparents, Aunt, and Aunt’s
husband. Dr. Feinberg’s work with the parties was
extensive, and his report is very detailed. He noted
shortcomings with regard to all the adults. These
shortcomings included mental health concerns, grief-
related issues, and intellectual challenges. By the same
token, he recognized positive parenting attributes in all
the adults, including love and affection for the children
and a desire to attend to their needs. He noted that
Grandparents had been proactive in helping L.R. receive
additional tutoring at school, and that Aunt had been
proactive in recognizing and seeking intervention for
some development delays in N.R. Ultimately, Dr.
Feinberg recommended that Grandparents have custody
of L.R., and Aunt and her husband have custody of N.R.
Dr. Feinberg recommended against forcing L.R. to visit
with Aunt and her husband; however, he did believe it

                           -7-
was important for the brothers to see one another and
indicated that this could be accomplished through N.R.
visiting with Grandparents every other weekend.

    After receiving Dr. Feinberg’s report, the trial court
held a final hearing on November 7, 2018. The purpose
of the hearing was to resolve all pending motions dating
back to Grandparents’ May 4, 2017 motion to modify.
As part of the hearing, Grandparents called Dr. Nantz to
testify. Dr. Nantz disagreed with Dr. Feinberg’s
recommendation regarding the children residing in
separate homes for most of the time. In her professional
opinion, children should always stay together unless the
situation warrants separation, such as in cases of physical
or sexual abuse.

   On December 20, 2018, the trial court entered its
detailed findings of fact, conclusions of law and custody
decree. After reviewing and summarizing all the
evidence and testimony, the trial court concluded as
follows:

      Due to the tragic and untimely events which
      [led] to the death of not only [L.R. and
      N.R.’s] parents, but [also] their sibling,
      [K.R.], this Court FINDS that it is clearly in
      the children’s best interest that [they]
      maintain significant and sustained contact
      and communication with the remaining
      family members of [their parents]. Both
      [Grandparents] and [Aunt] each in their own
      respective way have much to offer [L.R. and
      N.R.] as they navigate to adulthood without
      the benefit of their parents. And what an
      injustice and a tragedy will result if
      [Grandparents] and [Aunt] cannot set aside
      their self-serving and selfish interests to
      protect the best interest of these children.
      Both [Grandparents] and [Aunt] are “blood”
      relation of these “orphaned children.” The

                            -8-
record will establish that the parties, both
[Grandparents] and [Aunt], have resisted, if
not completely dismissed, any attempts to
work together. A sad reality in that these
children are entitled to better especially in
light of the horrific events which have
placed them the subject of this action.

This Court on May 2, 2017, entered its
Findings of Fact, Conclusions of Law, and
Order of Custody and Visitation following a
lengthy hearing. [Grandparents] on May 4,
2017 filed their Motion to Modify said
Findings and the [Aunt] on May 19, 2017,
filed her Objection to [Grandparents’]
Motion to Modify the Court’s Findings . . . .
The Court FINDS that many of the issues
and conflicts are the making of
[Grandparents and Aunt], not the children.
[L.R.] is well-integrated into
[Grandparents’] house and family. This
integration began prior to the deaths of the
children’s parents. The record established
that at the time of the parents’ deaths, the
mother [Kendra], had previously been
granted sole custody of both [L.R. and
N.R.]. Kendra and [N.R.] were
living/staying with her sister, [Aunt]. The
record further established that [L.R.] spent
the majority of his life in and at the home of
[Grandparents], [who provided] for most if
not all of [L.R.’s] needs. The Court FINDS
that [L.R.] is well-integrated into
[Grandparents’] house and family and that
[N.R.] is well-integrated into [Aunt’s] house
and family. The Court can find no cause to
disturb its earlier Order of Custody. The
Court remains persuaded, under the




                     -9-
                       authority of KRS[3] 403.270, 403.340,
                       403.350, and all other applicable law, that
                       the best interests of [L.R. and N.R.], are best
                       served by denying [Grandparents’] Motion
                       for Sole Custody, or Equal Joint Custody
                       and IT IS SO ORDERED. The Court does
                       FIND sufficient cause to modify the
                       [timesharing] schedule previously set forth
                       in its May 2, 2017 Findings of Fact,
                       Conclusions of Law, and Order of Custody.
                       [L.R. and N.R.] are brothers. They are
                       entitled to have the opportunity to see one
                       another as much as possible. It is the
                       responsibility of and should be the desire of
                       the parties to take any and all steps
                       necessary to facilitate same. However, both
                       [Grandparents and Aunt] have made what
                       should be an easy task nearly impossible.
                       Their obvious and open [disdain] for one
                       another appears at times to be more
                       important than what is in the best interest of
                       these children. The Court FINDS that the
                       best interest of [L.R. and N.R.] shall be best
                       served by the Visitation Schedule and
                       Timesharing Rules attached and
                       incorporated hereto and IT IS SO
                       ORDERED. Child Support is not awarded
                       to either [Grandparents or Aunt] and IT IS
                       SO ORDERED.

                       ....

                       1. [Grandparents] are granted joint custody
                       of [L.R. and N.R.]

                       2. [Aunt] is granted joint custody of [L.R.
                       and N.R.]


3
    Kentucky Revised Statutes.

                                            -10-
                   3. [Grandparents] shall be designated as
                   primary residential custodian of [L.R.]

                   4. [Aunt] shall be designated as primary
                   residential custodian of [N.R.]

                   5. [Grandparents and Aunt] shall each
                   receive [timesharing] as set forth in the
                   Visitation Schedule and Timesharing Rules
                   herein attached.

                   6. [Grandparents and Aunt] are not to
                   interfere with the visitation time between the
                   minor children.

             (R. 728-30). The accompanying timesharing schedule
             provided Aunt timesharing with L.R. on the first and
             third weekends of each month as follows: two hours on
             Friday evening, three hours on Saturday afternoon, and
             two hours on Sunday evening. Grandparents were
             provided with timesharing of N.R. in gradually
             increasing phases working up to timesharing every other
             weekend from Friday afternoon until Sunday evening and
             weekly for three hours on Thursday evenings. The
             schedule was set to maximize the brothers’ time with
             each other.
Id. at *1-*5 (footnote omitted).

             The panel of this Court affirmed the decision of the Bell Circuit

Court. Thereafter, the parties filed competing motions to modify the underlying

decision. Appellants moved to: 1) enforce an alleged settlement agreement

between the parties concerning time-sharing; 2) make a ruling on serious

endangerment in relation to testimony at an October 2, 2019 hearing that N.R.

walked away from Appellee’s residence on two occasions; and 3) modify custody

                                        -11-
or time-sharing based upon Appellee relocating her home about 100 miles away to

take a new job. Appellee moved to modify time-sharing based on her relocation.

             A hearing on the motions was conducted on December 5, 2019, after

which the circuit court rendered an order on January 29, 2020, denying Appellants’

motions to modify custody. The parties’ respective motions to modify time-

sharing were granted in part, and denied in part.

             Appellants then moved to alter, amend, or vacate the January 29, 2020

order. In support of the motion, they again argued that N.R. was seriously

endangered by Appellee’s poor supervision which allowed him to walk away on

two occasions from Appellee’s home during a period when N.R. was in Appellee’s

care. On February 13, 2020, the circuit court determined in relevant part that the

two instances where N.R. left Appellee’s home unattended were investigated by

those charged with such duties, resulting in the investigative agency making no

finding of serious endangerment, neglect, or abuse. The court denied the motion to

alter, amend, or vacate, and this appeal followed.

                        ARGUMENTS AND ANALYSIS

             Appellants first argue that the Bell Circuit Court committed reversible

error in failing to designate them as the primary residential custodians of N.R. after

he walked down a busy road twice while in Appellee’s custody. Appellants direct

our attention to the Bell Circuit Court’s orders entered on October 10, 2019,


                                         -12-
December 20, 2018, and February 13, 2020, which denied a change in custody on

this issue.4 Appellants take issue with the circuit court’s determination that

Appellee’s failure to properly supervise N.R. did not constitute serious

endangerment sufficient to justify a change in custody. Appellants assert that it is

in the best interest of N.R. that he live primarily with his grandparents who have

been together for 33 years in a stable home, where nothing bad has happened to

him, and where his only sibling lives. The focus of their argument is their claim

that the Bell Circuit Court erred in finding no “serious endangerment” per KRS

403.340(3)(d) to support a change in custody. Appellants argue that N.R.’s act of

leaving Appellee’s home unsupervised on two occasions constitutes serious

endangerment. They seek an opinion reversing the circuit court’s orders on this

issue with instructions to award Appellants primary residential custody of N.R.

               A trial court may not modify a prior custody decree unless it finds a

change in circumstances of the child or his custodian, and that modification is in

the best interests of the child. KRS 403.340(3). In determining whether a change

has occurred and modification is in the child’s best interests, the court shall



4
  There is some question as to whether the October 10, 2019 order is interlocutory, or final and
appealable. The order adjudicated all matters then before the circuit court, but does not contain
language that it is final and appealable. “A final and appealable judgment is a final order
adjudicating all of the rights of the parties in an action or proceeding . . . .” Kentucky Rules of
Civil Procedure (“CR”) 54.01. We find as moot any question as to whether the October 10, 2019
order is final and appealable, as it was subsumed in final and appealable orders entered on
January 29, 2020, and February 13, 2020.

                                               -13-
consider: a) whether the custodian agrees to modification; b) the child’s

integration into the family of the petitioner; c) the factors set out in KRS

403.270(2) to determine the best interests of the child; d) whether the child’s

present environment seriously endangers his physical, mental, moral, or emotional

health; e) whether the likely harm of a change is outweighed by the advantages of a

change; and f) whether the custodian has placed the child with a de facto custodian.

KRS 403.340(3). In determining whether the child’s present environment may

seriously endanger his physical, mental, moral or emotional health, the court

considers the interrelationship of the child with the parties, the mental and physical

health of the parties, any substantial failure to observe provisions of the custody

decree affecting the child, and any domestic violence and abuse. KRS 403.340(4).

             Appellants’ argument centers on KRS 403.340(3)(d), to wit, whether

N.R.’s act of leaving Appellee’s house on two occasions, without supervision,

evinces a present environment that seriously endangers his physical, mental, moral,

or emotional health. In considering this issue, the circuit court relied on supportive

affidavits previously filed with the court as required by KRS 403.340(2), as well as

the written and oral arguments of the parties. While acknowledging that it was

clearly inappropriate for N.R. to walk away from Appellee’s residence, the circuit

court relied on the Cabinet’s investigation of the matter which resulted in no

finding of dependency, neglect, or abuse. In addition, the court expressly


                                         -14-
considered the other statutory factors including N.R.’s interaction with the parties,

and their physical and mental health.

             On appeal of a custody determination, the test is not whether the facts

could have supported a different outcome, but whether the trial court abused its

discretion. Eviston v. Eviston, 507 S.W.2d 153 (Ky. 1974). CR 52.01 applies to

child custody proceedings, Griffith v. Allen, 472 S.W.2d 253, 254 (Ky. 1971), and

provides that the court’s findings shall not be set aside unless they are clearly

erroneous, with due regard given to the trial court to judge the credibility of the

witnesses.

             Having closely examined the record and the law, we find no abuse of

discretion. When Appellants became aware that N.R. had walked out of

Appellee’s house on two occasions without supervision, the Cabinet investigated

the matter, did not return a finding of dependency, abuse, or neglect, and closed its

investigation. This finding, taken alone, forms a sufficient basis for the circuit

court’s conclusion that N.R. is not seriously endangered. Further, the court

expressly considered the Cabinet’s action in conjunction with the other statutory

factors including N.R.’s interaction with the parties, and their physical and mental

health. The record supports the Bell Circuit Court’s conclusion on this issue, and

we find no error.




                                         -15-
              Appellants also argue that the circuit court erred in failing to designate

them as the primary residential custodians of N.R. or, alternatively, to modify

time-sharing after Appellee relocated. They assert that the circuit court failed to

make any findings that the relocation was in N.R.’s best interests and argue that

Appellee did not meet her burden of proving that the relocation was in N.R.’s best

interests. Appellants assert that N.R.’s best interests are not furthered by the

relocation and that he would be better off living with his grandparents and brother

rather than his aunt, uncle, and cousin in a new town. Accordingly, they argue that

Appellee’s relocation supports an award of primary residential custody of N.R. in

favor of Appellants.

              Again, the question on appeal is not whether the facts could have

supported a different outcome, but whether the trial court abused its discretion.

Eviston, supra. In considering N.R.’s best interests, the circuit court noted that the

amount of time-sharing remained unaffected after Appellee’s relocation.5 While it

did not expressly consider N.R.’s best interests as to either Appellee’s desire to

relocate nor Appellants’ motion to modify primary custody, the substance of the

court’s analysis was that N.R. would continue to receive the same amount of time

with Appellants after the relocation as he did before it. The implication, though



5
  The circuit court modified the time-sharing arrangement to accommodate Appellee’s
relocation, but the amount of time each party received with N.R. was not affected.

                                            -16-
not expressly stated, is that N.R.’s best interests were not affected by the

relocation. We do not conclude that the Bell Circuit Court abused its discretion on

this issue, and accordingly find no error.

             Lastly, and in the alternative, Appellants seek a remand for additional

findings. “It goes without saying that errors to be considered for appellate

review must be precisely preserved and identified in the lower court.” Skaggs v.

Assad, By and Through Assad, 712 S.W.2d 947, 950 (Ky. 1986). As Appellants do

not direct our attention to any request for additional findings from the circuit court,

and were not so denied, this issue is not ripe for appellate review. Even if this

issue is properly before us, the record reasonably supports the circuit court’s

conclusions that N.R. is not seriously endangered in Appellee’s custody, and that

Appellee’s relocation did not adversely affect N.R. because the amount of time-

sharing with his grandparents remained unchanged. We find no basis for

remanding for additional findings.

                                  CONCLUSION

             The Bell Circuit Court did not abuse its discretion in concluding that

N.R. was not seriously endangered in Appellee’s custody, nor in finding that N.R.

was largely unaffected by Appellee’s relocation since the amount of time he spent

with his grandparents remained the same. Accordingly, we find no error and

affirm the orders on appeal.


                                         -17-
          ALL CONCUR.



BRIEFS FOR APPELLANTS:     BRIEF FOR APPELLEE:

Marcia Smith               C. Bishop Johnson
David Smith                Pineville, Kentucky
Corbin, Kentucky




                         -18-